            CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 1 of 41




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Autumn LARSON,                                  Court File No. ____________________

               Plaintiff,
       v.                                                    COMPLAINT

CITY OF MINNEAPOLIS; DOE                             JURY TRIAL DEMANDED
OFFICERS #1-30, in their individual and            PURSUANT TO FED. R. CIV. P.
official capacities,                                         38(B)

               Defendants.


       For her Complaint against the City of Minneapolis and Doe Officers #1-30

(collectively, the “Defendants”), Plaintiff Autumn Larson (“Autumn”) hereby states and

alleges as follows:

                                   INTRODUCTION

       1.      This is an action under 42 U.S.C. § 1983 seeking money damages as

compensation for Defendants’ violation of Plaintiff’s constitutional rights under the First,

Fourth, and Fourteenth Amendments to the United States Constitution.

       2.      This action also states common law battery and negligence claims pursuant

to MINN. STAT. § 466.02 against thirty (30) police officers whose identities are not yet

known, but who are referred to in this Complaint as Doe Officers #1-30 (collectively,

“Doe Officers,” or “Doe Defendants”) in their individual and official capacities

(differentiated by claim as set forth below), and against the City of Minneapolis,
            CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 2 of 41




Minnesota, for the actions of its agents and employees, Minneapolis Mayor Jacob Frey,

Minneapolis Police Chief Medaria Arradondo, and the Doe Officers.

       3.      Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343, and claim joinder is

appropriate under Fed. R. Civ. P. 18.

       4.      It is alleged that on May 30, 2020, one or more of the Doe Defendants

engaged in an action, or actions, that resulted in the unreasonable seizure of Plaintiff,

thereby violating her rights under the Fourth Amendment to the United States

Constitution, as made applicable to the States by the Fourteenth Amendment, as well as

her rights to due process under the Fourteenth Amendment.

       5.      Defendants violated Plaintiff’s constitutional rights because of, inter alia,

the policies or customs of the City of Minneapolis and the Minneapolis Police

Department, under the supervision of Minneapolis Police Chief Medaria Arradondo and

Minneapolis Mayor Jacob Frey.

       6.      On May 29, 2020, Defendant City of Minneapolis, through Minneapolis

Mayor Jacob Frey, engaged in action that unconstitutionally deprived Plaintiff of her

rights under the First Amendment to speak and assemble, as made applicable to the states

through the Fourteenth Amendment.

       7.      In enforcing the Mayor’s actions on May 30, 2020, Defendant City of

Minneapolis, through its agents, including Police Chief Medaria Arradondo and Doe

Defendants, unconstitutionally deprived Plaintiff of her rights under the First Amendment

to speak and assemble, as made applicable to the states by the Fourteenth Amendment.




                                              2
            CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 3 of 41




       8.      Doe Defendants committed a common law battery against Plaintiff for

which the City of Minneapolis must assume liability pursuant to MINN. STAT. § 466.02

and/or MINN. STAT. § 3.736.

       9.      Doe Defendants breached their duty of reasonable care to Plaintiff by

conducting a seizure of Plaintiff in a constitutionally impermissible manner. Doe

Defendants breached this duty by discharging their “less lethal” firearms in her direction

in an act of common law negligence for which the City of Minneapolis must assume

liability pursuant to MINN. STAT. § 466.02 and/or MINN. STAT. § 3.736.

                                         PARTIES

                                 Plaintiff Autumn Larson

       10.     Plaintiff Autumn Larson (“Autumn”) was amongst those who assembled to

peacefully protest the killing of George Floyd on May 30, 2020.

       11.     Autumn is 25 years of age; is a mother to three children ages 5, 2, and 1;

and at all material times herein, has lived in Maple Grove, Minnesota.

       12.     Autumn has no criminal record, was born in Coon Rapids, Minnesota, and

has been a United States citizen since birth.

                              Defendant City of Minneapolis

       13.     Defendant City of Minneapolis ( “Minneapolis”) is a municipal corporation

duly organized and existing under the Constitution and laws of the State of Minnesota.

       14.     The Minneapolis Police Department ( “MPD”) is a local government entity

and an agency of Defendant Minneapolis, and all actions of the MPD are the legal

responsibility of Minneapolis.


                                                3
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 4 of 41




       15.    Minneapolis is sued in its own right on the basis of its policies, customs,

and practices which gave rise to Plaintiff’s federal rights claims.

       16.    Minneapolis Mayor Jacob Frey ( “Frey”) is and was at all times relevant to

this action, the Mayor of Minneapolis and the chief policymaker responsible for

implementing curfew orders and authorizing MPD’s use of force.

       17.    Minneapolis Police Chief Medaria Arradondo, ( “Arradondo”) is and was,

at all times relevant to this action, the MPD police chief and a policymaker for his

department.

                                 Defendants Doe Officers

       18.    Upon information and belief, Autumn alleges that Doe Officers were the

agents, servants, and employees of Defendant Minneapolis and/or the MPD.

       19.    The Doe Officers were likely members of the MPD, though they may have

been operating in Minneapolis at the direction of the Mayor and Governor under the

auspices of another law enforcement agency.

       20.    Autumn does not yet know the true names and capacities of the Doe

Defendants sued herein as Doe Officers #1-30, and therefore sues these Defendants by

such fictitious names. Plaintiff will amend this Complaint to allege their true names and

capacities when ascertained.

       21.    All individual Doe Defendants are sued in both their individual and official

capacities.

       22.    For purposes of Plaintiff’s claims under 42 U.S.C. § 1983, Doe Defendants

are sued in their individual capacity. While Plaintiff also faults Doe Defendants for the


                                              4
          CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 5 of 41




actions they performed in their official capacity, these harms are imputed to the City of

Minneapolis and need not be realleged.

       23.    For purposes of Plaintiff’s state law claims, Doe Defendants are sued in

both their individual and official capacities.

       24.    Upon information and belief, Autumn alleges that at all times relevant

hereto, Doe Defendants, in addition to the named Defendants, are responsible in some

manner, in part or whole, for the damages and injuries alleged herein.

       25.    Upon information and belief, Autumn alleges that at all times relevant

hereto, Doe Defendants, and each of them, were the agents, servants and employees of

Defendant Minneapolis and were acting at all times within the scope of their agency and

employment with the knowledge and consent of their principal employer.

       26.    At all times Defendants were acting under color of state law.

       27.    Upon information and belief, Autumn alleges that the practices, policies,

and customs of Minneapolis and/or the MPD caused the unlawful action taken against

Autumn.

                                     JURISDICTION

       28.    Because the federal statutory and constitutional claims alleged in this

Complaint arise under federal law, this Court has original jurisdiction over this matter

pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). Pursuant to 28 U.S.C. § 1367(a), this

Court also has supplemental jurisdiction over the state law claims alleged in this

Complaint, which are so related to Autumn’s federal law claims that they form part of the

same case or controversy under Article III of the United States Constitution.


                                                 5
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 6 of 41




                                          VENUE

       29.    Pursuant to 28 U.S.C. § 1391(b), this Court is the proper venue for this

matter because a substantial part of the events and/or omissions giving rise to the claims

alleged in this Complaint occurred within the District of Minnesota. Alternatively, some,

or all, of the Defendants also reside within the District of Minnesota.

                              FACTUAL BACKGROUND

       31.    On May 26, 2020, following the death of George Floyd at the hands of

MPD officers the night before, thousands of Minneapolis residents took to the city’s

public streets and spaces to protest the unjustifiable killing of Mr. Floyd, as well as police

killings of other people of color. As city officials acknowledged, the vast majority of

these protesters exercised their First Amendment rights in a forthright, peaceful, and

lawful manner.

       32.    On the evening of May 27, 2020, the Minneapolis Fire Department

responded to a number of fires that occurred in the vicinity of the Third Precinct along

Lake Street near the intersection with Hiawatha Avenue. Mayor Frey responded by

declaring a state of emergency, citing fires and unrest in the Third Precinct and

surrounding area.

       33.    On May 28, 2020, the Fire Department again responded to a number of

fires along Lake Street in the vicinity of the Third Precinct. Several additional fires also

broke out in the vicinity of Broadway Avenue on the city’s north side.

       34.    Upon information and belief, in total, all the building fires experienced

throughout Minneapolis, and the vast majority of the property crimes that prompted the


                                              6
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 7 of 41




order, were confined to two discrete areas around Lake Street on the south side, and

Broadway Avenue on the north. Together, these areas constituted about four of

Minneapolis’s fifty-eight square miles.

       35.    Upon information and belief, over the full period in which the curfews were

in effect, and the two days prior, half of Minneapolis’s eighty-seven neighborhoods

experienced no fire activity, protest related or otherwise.

       36.    Upon information and belief, fifty-three of Minneapolis’s eighty-seven

neighborhoods experienced no building fires.

       37.    On May 29, 2020, Mayor Frey issued Emergency Regulation 2020-2-1,

implementing a city-wide curfew between the hours of 8:00 PM on May 29, 2020 and

6:00 AM on May 30, 2020, and between the hours of 8:00 PM on May 30, 2020 and 6:00

AM on May 31, 2020.

       38.    This order, in tandem with subsequent but similar measures, ultimately

mandated that all individuals stay off the streets throughout the city for seven consecutive

evenings despite the fact that the fires and unrest that prompted the orders were largely

confined to two relatively small areas, one along Lake Street, miles south of downtown,

and the other centered on Broadway Avenue on the city’s north side.

       39.    Upon information and belief, in issuing the order, Minneapolis officials

acknowledged that peaceful protesters would be caught up in the enforcement and

indicated that anyone out beyond the curfew would be treated as if they were aiding and

abetting those seeking to do property damage.




                                              7
            CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 8 of 41




       40.     Upon information and belief, Minneapolis officials characterized the

outright criminalization of First Amendment activity, and MPD’s violent enforcement of

the curfew order, as necessary to restore order.

       41.     At the time Mayor Frey issued Emergency Regulation 2020-2-1, he acted

under the color of the statutes, ordinances, regulations, customs, and usages of Defendant

Minneapolis and the State of Minnesota under the apparent authority of his office as

Mayor and MINN. STAT. § 12.29.

       A.      The Protest

       42.     In the early evening of May 30, 2020, Autumn attended one of the protests

in the aftermath of Mr. Floyd’s senseless slaying in an effort to exercise her constitutional

rights to assemble in order to make known and voice her displeasure with the violence

perpetrated by MPD officers against people of color and particularly against African-

American men.

       43.     Autumn attended this protest, which was principally located on East 31st

Street and Nicollet Avenue, with her sister and a few close friends, arriving at the protest

in two separate cars at approximately 7:00 p.m. Autumn and her sister shared a vehicle.

       44.     After parking her car nearby on Stevens Avenue, Autumn and her sister

walked approximately ten (10) minutes to the intersection of East 31st Street and Nicollet

Avenue.

       45.     Autumn and her sister planned to attend the protest for a brief time, and

then return home to their children.




                                              8
            CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 9 of 41




       46.     When they arrived at the protest, they saw people sitting down on the

ground. A station was set up with a microphone and PA system, and protesters were

leading prayers, telling stories, and giving speeches. No violent or destructive activity

took place at this protest.

       47.     Autumn and her sister stayed at the protest until approximately 8:00 p.m.

       B.      Post-Protest

       48.     At approximately 8:00 p.m., the people in attendance of this protest began

to walk towards Stevens Avenue where Autumn had previously parked her car.

       49.     Done with protesting and attempting to comply with the curfew order,

Autumn followed this group of people so that she could retrieve her car and return home

to her children.

       50.     If Mayor Frey’s emergency regulation, or Minnesota Governor Tim Walz’s

Emergency Executive Order No. 20-65, were themselves lawful, Autumn’s presence on

the street at or shortly after 8:00 PM was punishable as a misdemeanor by up to ninety

days in jail or a $1,000 fine. See MINN. STAT. § 12.45; MINNEAPOLIS, MINN., CODE OF

ORDINANCES § 1.30.

       51.     When Autumn was approximately one block away from her car, police

officers, without warning, began firing, upon information and belief, tear gas, flash bang

grenades, and other projectiles into the group of people.

       52.     Upon information and belief, Mayor Frey and the City of Minneapolis

selectively enforced the curfew orders, granting informal exemptions to certain

individuals and organizations.


                                              9
          CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 10 of 41




         53.   By firing what appeared to be tear gas, flash bang grenades, and other

projectiles into this group of people, the police officers caused confusion, disorientation,

and fear within the crowd, causing the group of people to scatter chaotically.

         54.   Autumn ran several blocks to try to escape injury from these projectiles,

which caused her to end up even further away from her parked car than when she started.

         55.   A local neighborhood resident allowed Autumn into her home, where she

allowed Autumn to use the toilet, wash the chemicals the police had fired at her off her

face, and provided Autumn with a safe place to regroup with her sister, from whom she

was separated from in the chaos of the police activity.

         C.    Attempts to Return Home

         56.   After Autumn regrouped with her sister at this local resident’s house, they

began to walk back to Stevens Avenue to once again, attempt to retrieve their car and

return home.

         57.   Autumn and her sister discovered that police officers had blocked off an

intersection they needed to pass through in order to reach her parked car.

         58.   The police officers began to shout at Autumn to go home, to which Autumn

and her sister attempted to explain that they were trying to get to their car so they could

do so.

         59.   Rather than allow Autumn to pass, the police officers fired, upon

information and belief, a flash bang grenade, or other projectile, at Autumn, narrowly

missing her, and continued to fire, upon information and belief, tear gas in her and her

sister’s direction.


                                             10
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 11 of 41




       60.    The police began to charge at Autumn and her sister, once again causing

them to have to flee to find a safe place.

       61.    Another local resident allowed Autumn and her sister to wait in the

resident’s yard until the police presence dissipated and they could safely return to their

car. Autumn stayed in this resident’s yard for approximately twenty (20) minutes until

she deemed it safe to return to her car.

       62.    Autumn was eventually able to reach her car, and she began to make the

drive home with her sister. Autumn was driving, and her sister was seated in the front

passenger seat.

       63.    Autumn eventually was able to reach the intersection of East Lake Street

and Hiawatha Avenue, the intersection she needed to be on to reach Highway 55 and

return home to her family.

       D.     Attempts to Enter Highway 55

       64.    When Autumn reached the intersection of East Lake Street and Hiawatha

Avenue, she was initially unable to maneuver her vehicle onto the northbound on-ramp of

Highway 55. A large group of protesters had moved into the intersection, blocking Lake

Street and her path to the highway. Autumn was not participating in these protests.

       65.    A large police presence also existed near this intersection, but were not

blocking the northbound on-ramp to Highway 55.

       66.    Autumn was eventually able to safely maneuver her vehicle around the

protesters and enter the northbound on-ramp to Highway 55, but was blocked by a black

SUV, located on the on-ramp, that was maneuvering oddly. The Black SUV would inch


                                             11
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 12 of 41




forward, stop, reverse, and turn spontaneously. This made it unsafe for Autumn to

attempt to pass the black SUV and continue onto Highway 55.

       67.    For demonstration, if Autumn’s vehicle was facing 12 o’clock, on the

northbound on-ramp to the highway, the protesters were located at approximately 4

o’clock, in the middle of Lake Street, and the Doe Defendants were located at

approximately 10 o’clock, at or near the Highway 55 overpass over Lake Street.

       E.     Struck with a Projectile and Subsequent Injuries

       68.    While Autumn was stopped behind the black SUV on the northbound on-

ramp, the police officers began shouting at Autumn to leave the area.

       69.    Autumn rolled down her car window so she would be better able to hear the

orders being given by the police officers.

       70.    In following the police officers’ orders to leave the area, Autumn attempted

to drive around and pass the black SUV on the northbound on-ramp, but just as she did

this, without warning, the Doe Defendants fired a cannister of tear gas directly at her car,

striking the side of the vehicle and leaving a dent in the driver-side door.




                                             12
           CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 13 of 41




          71.    Because Autumn’s driver-side window was open, the tear gas fired by the

police entered her car, causing her to choke and blind her. Autumn immediately braked,

stopping the vehicle.

          72.    The smoke around Autumn’s car dissipated quickly, and because she was

now disabled by the tear gas, unable to breath, and unable to see, she moved her head

towards the open driver-side window in an effort to breathe.

          73.    As she did this, one or more of the Doe Defendants fired, upon information

and belief, one or more projectiles directly at Autumn’s face, striking her on the bridge of

her nose, knocking her unconscious at the wheel of her still-running car.

          74.    The Doe Defendants did not tell Autumn she was under arrest before firing.

          75.    The Doe Defendants did not tell Autumn’s sister she was under arrest

before firing.

          76.    The Doe Defendants did not tell Autumn to get out of her car before firing.

          77.    The Doe Defendants did not tell Autumn’s sister to get out of the car before

firing.

          78.    The Doe Defendants did not tell Autumn to show them her hands before

firing.

          79.    The Doe Defendants did not tell Autumn’s sister to show them her hands

before firing.

          80.    Autumn was given no chance to surrender, peacefully or otherwise, to

avoid being fired upon.




                                              13
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 14 of 41




       81.     When Autumn returned to consciousness, she found herself facing the

direction of her sister, who was sitting in the front passenger seat. Fortunately, Autumn

still had her foot on the brake of her car.

       82.     Autumn, with her sister’s assistance, managed to move her car to the side

of the Highway on-ramp, and got out of the car so as to treat her wounds and allow her

sister to drive.

       83.     None of the Doe Defendants sought to render aid to Autumn.

       84.     None of the Doe Defendants sought to handcuff Autumn or issue a citation

to Autumn.

       85.     At no point prior to the shooting did Autumn or her sister move towards the

Doe Defendants in a threatening manner.

       86.     At no point prior to the shooting did Autumn or her sister engage in

conduct which could be construed as an attempt to damage property or threaten the safety

of any person.

       87.     At no point prior to the shooting did the Doe Defendants move to effect an

arrest of Autumn or her sister or to apprehend them.

       88.     Instead, Doe Defendants instructed Autumn to leave the scene, and when

she attempted to do just that, they shot her in the face without a verbal warning and then

left her to bleed in the street.

       89.     The driver of the black SUV assisted Autumn in bandaging her wounds and

recommended that she go immediately to the hospital because her wounds were deep and

likely required medical attention.


                                              14
          CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 15 of 41




        90.     The aftermath of the shooting was captured on video by WCCO news. At

no point in this video can the Doe Defendants be seen attempting to effect an arrest on

Autumn or her sister, nor can Doe Defendants be seen attempting to render aid to

Autumn as she bled in the street as a result of the projectiles fired by Doe Defendants.1

        91.     From the time that Autumn reached the intersection of East Lake Street and

Hiawatha Avenue, until the time she was injured, Autumn never exited her vehicle.

        92.     From the time that Autumn reached the intersection of East Lake Street and

Hiawatha Avenue, until the time she was injured, Autumn never participated in any

protesting, rioting, or property damage.

        93.     At all times mentioned, Doe Defendants were acting under the color of the

statutes, ordinances, regulations, customs, and usages of Defendant Minneapolis and the

State of Minnesota under the authority of their respective office as police officers.

        94.     MINN. STAT. § 629.32 instructs that “[a] peace officer making an arrest may

not subject the person arrested to any more restraint than is necessary for the arrest and

detention.” Accordingly, Minnesotans have a liberty interest in freedom from the use of

excessive force grounded in substantive state law.

        95.     MINN. STAT. § 629.33 instructs that “[i]f a peace officer has informed a

defendant that the officer intends to arrest the defendant, and if the defendant then flees

or forcibly resists arrest, the officer may use all necessary and lawful means to make the




1
  https://minnesota.cbslocal.com/video/4571655-video-shows-woman-bleeding-after-being-struck-by-apparent-
rubber-bullet/



                                                     15
           CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 16 of 41




arrest.” (emphasis added). Accordingly, Minnesotans have liberty interests in being

informed prior to being subjected to police force and to be free from such force unless

they resist or attempt to flee. Both of these liberty interests are grounded in substantive

state law.

       96.     Upon information and belief, the MPD recently revised its policies to make

clear that the least amount of force necessary must be used; this new policy indicated that

the MPD’s previous policies allowed excessive force to be used in violation of state

statute.

       F.      MPD’s customarily excessive force against unarmed and compliant
               civilians.

       97.     Minneapolis enforced the emergency order through a massive deployment

of MPD police officers, National Guard troops, and a consortium of law enforcement

agencies, all of whom were authorized to use force against anyone outdoors after curfew

regardless of whether such use of force was necessary to gain compliance.

       98.     Even before curfew was in place, MPD officers used mace on protesters

from their vehicles without warning and despite an absence of threat or justifiable

provocation. This occurred on multiple occasions during the days immediately following

George Floyd’s death.

       99.     During the enforcement of the curfew, police officers deployed tear gas

against prone, nonresistant misdemeanants.

       100.    During the enforcement of the curfew, MPD police officers fired “less

lethal” projectiles indiscriminately into crowds of peaceful protesters.



                                             16
           CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 17 of 41




       101.    During the enforcement of the curfew, MPD police officers fired “less

lethal” paint projectiles at individuals despite an absence of threat or justifiable

provocation.

       102.    During the enforcement of the curfew, MPD police officers attacked

protesters from moving vehicles.

       103.    On May 30, 2020, MPD police officers opened fire with “less lethal”

projectiles on a clearly marked medical encampment set up to treat injured individuals in

the K-Mart parking lot located at 10 W Lake Street, Minneapolis, MN 55408, despite

health care providers’ compliance with orders to raise their hands.

       104.    During the enforcement of the curfew, MPD police officers fired “less

lethal” projectiles at clearly marked press personnel despite a clear exception permitting

their presence in public.

       105.    During the enforcement of the curfew, MPD police officers “kettled”

protesters in order to prevent them from dispersing prior to the start of the curfew and

then moved in to arrest them, striking protesters with batons and pepper spray in the

process.

       106.    During the enforcement of the curfew, MPD police officers held arrestees

in close proximity to one another despite the government’s own social distancing

guidelines implemented in response to the COVID-19 pandemic.

       107.    These actions were widely reported by local, regional, and national news

outlets and through social media; Mayor Frey and Chief Arradondo were aware of the

ongoing excessive force complaints.


                                              17
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 18 of 41




       108.   As Photojournalist Lucas Jackson reported, “[i]t’s not that we were being

shot because we were between cops and protesters. It’s that we were shot at if we were

anywhere in line of sight. I’ve been hit because I was in the wrong place before. I’ve

never been aimed at so deliberately so many times when I was avoiding it.”

       109.   Mayor Frey and Governor Walz acknowledged ongoing use of excessive

force used against peaceful protesters as an unfortunate result of curfew enforcement.

       110.   This massive use of force was authorized, either explicitly or tacitly, by

Defendant Minneapolis through its agents Mayor Frey and Chief Arradondo. This is

evidenced through warnings issued at the time the curfew was implemented and by the

pervasive use of force by MPD and other law enforcement agencies employed at all times

throughout the relevant time period.

       111.   Even if this use of force was not explicitly authorized by Defendant

Minneapolis, it resulted from the city’s failure to supervise or provide adequate

instruction to their officers despite their awareness of the ongoing issues.

       112.   Even prior to the curfew, MPD officers have a long history of engaging in

excessive force against unarmed civilians; these represent practices that MPD, and by

extension Minneapolis, has long ignored and tacitly approved of. Multiple lawsuits

alleging the use of excessive force by MPD police officers have been filed against

Defendant Minneapolis over the past 10 years.

       113.   Upon information and belief, settlements were reached in the vast majority,

if not all, of these cases, meaning Defendant Minneapolis was on notice of MPD’s




                                             18
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 19 of 41




ongoing pattern of reckless violence, as the Mayor is notified of all litigation brought

against the city and must approve all settlements.

       114.    Impunity is the norm, and of the 2,013 disciplinary complaints filed against

MPD officers in the past seven years, only 31, or 1.5 percent, ended in serious discipline.

       115.    MPD’s culture accepts and allows the use of excessive force as a customary

part of the job.

       116.    All MPD officers are represented by the Police Officer’s Federation of

Minneapolis. The federation provides union representation to all officers and negotiates

on their behalf with the city.

       117.    The federation’s elected president, Lieutenant Robert Kroll (“Kroll”), acts

as an unofficial policymaker within the MPD. As the president of the union, Kroll is an

important culture maker in the office, and he acts as a de facto policy maker for many of

the officers. As president, he is elected by MPD officers. Their affirmative choice of him

as a leader reflects on the culture of the department.

       118.    Kroll’s June 2 statement to federation members underscores his influence

throughout the department:

       What has been very evident throughout this process is you have lacked
       support from the top. I’ve noted in press conferences from our mayor, our
       governor, and beyond, how they refuse to acknowledge the work of MPD
       and continually shift blame to it. It is despicable behavior. How our
       command staff can tolerate it and live with themselves I do not know . . .
       Although I have not been visibly present, I am closely monitoring what is
       occurring. I commend you for the excellent police work you are doing . . .
       I’ve had numerous conversations with politicians at the state level. I gave a
       detailed plan of action including a range of 2000 to 3000 National Guard,
       their deployment allocations throughout our city and St. Paul, in a phone
       meeting with Senate majority leader Paul Gazelka. I’ve worked with other


                                             19
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 20 of 41




       police leaders from New York to Las Vegas to push our messaging on a
       national level.

These are not the words of a standard lieutenant; they are the words of a man who sets the

tone and culture department-wide within the MPD.

       119.   Kroll is a member of the City Heat motorcycle club, which has been known

to regularly display white supremacist symbols.

       120.   Defendant Minneapolis permitted so called warrior training, which prepares

police to do battle with civilians, until 2019.

       121.   After 2019, the Police Federation, headed by Kroll, offered free warrior

training to MPD police officers. The union was not subject to censure or reprimand for

engaging in this conduct.

       122.   No efforts were made to prevent officers from engaging in warrior training

programs despite a clear awareness regarding its popularity amongst officers and

Minneapolis officials’ awareness of the propensity of such training to result in violence

perpetuated towards citizens.

       G.     Injuries

       123.   At a minimum, the injuries Autumn suffered rise to the level of “substantial

bodily harm,” as that term is defined by MINN. STAT. § 609.02, subd. 7a.

       124.   The injuries Autumn suffered also rise to the level of “great bodily harm,”

as that term is defined by MINN. STAT. § 609.02, subd. 8.

       125.   Autumn suffered significant damage to her face and head as a result of

being struck with a paint canister, rubber bullet, or other projectile on May 30, 2020.



                                              20
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 21 of 41




       126.   The following are pictures of Autumn’s injuries taken shortly after she was

shot in the face by the Doe Defendants:




       127.   The lesions on Autumn’s face required stiches, she had severe bruising of

her eyes, and the trauma from being struck with the projectile resulted in an astigmatism

in her left eye that caused debilitating vision issues that still occur. Autumn now requires

stronger prescription lenses to be able to see out of her left eye.

       128.   Medical doctors also confirmed that Autumn was severely concussed as a

result of the actions of Defendants. Autumn suffered concussion symptoms for nearly a

month, and was told by doctors to sleep as much as she could, stay off her phone and

other electronics, and avoid bright lights.

       129.   Autumn continues to suffer from a range of lasting injuries as a result of the

actions of the Defendants. She suffers from a loss of sense of smell, continual ringing in



                                              21
            CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 22 of 41




her ears, headaches, periodic dizziness, and vision-related issues, including pixilation,

making it difficult for her to see.

       130.     In addition to this physical suffering, Autumn now must see a therapist for

symptoms related to, upon information and belief, post-traumatic stress disorder. Autumn

is unable to sleep through the night without waking up frequently with anxiety, cries

through the night, and is required to take anti-anxiety medication to help relieve these

symptoms, and will likely need to do so for the foreseeable future.

       131.     None of these physical or mental symptoms existed before May 30, 2020

and are all a direct cause of the events that took place on May 30, 2020.

       132.     Being shot by the Doe Defendants has made Autumn extremely hesitant to

call the police if she were to need them and it has engendered in her a serious distrust of

officers. In this manner it has deprived her of equal access to justice and protection.

       133.     Autumn has incurred significant monetary costs as a result of the actions by

the Defendants, including significant medical expenses, therapy expenses, and missed

work as a result of her injuries.

       134.     Autumn has additionally suffered extreme emotional distress, in the form of

pain and suffering, as a result of Defendants’ intentional actions.

                                    CLAIMS FOR RELIEF

       135.     Doe Defendants unprompted, unnecessary, and unannounced shooting of

Autumn violated Autumn’s Fourth Amendment right to be free from unreasonable

seizures.




                                              22
        CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 23 of 41




       136.    Doe Defendants unprompted, unnecessary, and unannounced shooting of

Autumn violated Autumn’s Fourteenth Amendment rights to substantive and procedural

Due Process.

       137.    Defendant Minneapolis’s policies and customs of encouraging and tacitly

approving of known and excessive force were the moving force behind Doe Defendants’

conduct in a manner sufficient for liability to attach under Monell and Canton. See City of

Canton v. Harris, 389 U.S. 378, 385 (1989); Monell v. Dep’t of Soc. Services of City of

New York, 436 U.S. 658, 691 (1978).

       138.    Doe Defendants unprompted, unnecessary, and unannounced shooting of

Autumn constitutes a common law battery under Minnesota tort law.

       139.    Doe Defendants unprompted, unnecessary, and unannounced discharge of

his or her weapon towards Autumn constitutes negligence under Minnesota tort law.

       140.    Defendant Minneapolis’s implementation of Emergency Regulation 2020-

2-1, as well as its enforcement by Chief Arradondo and Doe Defendants violated

Autumn’s First Amendment rights to Free Speech, Assembly.

                Count 1: 42 U.S.C. § 1983 – Fourth Amendment Violation
              (Plaintiff v. Doe Defendants #1-30, in their individual capacities)

       141.    Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.

       142.    By shooting Autumn in the face, Doe Defendants violated her

constitutional right to be free from unreasonable seizures and excessive force.




                                              23
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 24 of 41




       143.   “[I]t is clearly established that force is least justified against nonviolent

misdemeanants who do not flee or actively resist arrest and pose little or no threat to the

security of the officers or the public.” Brown v. City of Golden Valley, 574 F.3d 491, 499

(8th Cir. 2009).

       144.   In determining what level of force, if any, is appropriate under the Fourth

Amendment, the Court must look to the objective reasonableness of the officer’s actions

based on “the severity of the crime at issue, whether the suspect poses an immediate

threat to the safety of the officers or others, and whether [s]he is actively resisting arrest

or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S. 386, 396 (1989).

       145.   Courts should also consider “the availability of alternative methods of

capturing or subduing a suspect.” Retz v. Seaton, 741 F.3d 913, 918 (8th Cir. 2014)

(internal citations omitted).

       146.   The Eighth Circuit has “clearly established that use of stun gun on [a]

nonviolent misdemeanor arrestee” constitutes an “unreasonable exercise of force.”

Brown, 574 F.3d at 491.

       147.   Given that the use of a stun gun lies lower on the continuum of force than

the use of paint canisters and rubber bullets, the use of such “less lethal” projectiles

against a compliant suspected misdemeanant, without warning, must also constitute a

patently unreasonable use of force as a matter of law.

       148.   Nothing Autumn or her sister did can be construed as a threat to Doe

Defendants or others around them.




                                              24
          CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 25 of 41




         149.   Autumn and her sister were suspected of nothing more than violating a

curfew, a misdemeanor offense.

         150.   Neither Autumn or her sister fled away from or advanced towards officers

prior to being shot by Doe Defendants.

         151.   Accordingly, nothing could justify Doe Defendants in firing upon Autumn

with a rubber bullet, paint canister, or alternative “less lethal” projectile.

         152.   Minnesota precedent also indicates that striking a protester in the chest with

a riot baton, without warning, without an attempt to apprehend, and without attempting to

render aid precludes a finding of qualified immunity because the “law governing police

use of excessive force was clearly established [as early as] 1990.” Baker v. Caplin, 517

N.W.2d 911 (Minn. 1994).

         153.   Due to precedent indicating that Doe Defendants conduct was unlawful,

Defendant officers were aware of the unlawful nature of their conduct.

         154.   Because of this notice, and because of the unreasonable nature of their

conduct, Doe Defendants are not entitled to qualified immunity.

         155.   Moreover, “a state actor may be liable for an unreasonable seizure under

the Fourth Amendment if he fails to intervene to prevent the unconstitutional use of

excessive force by another official.” Krout v. Goemmer, 583 F.3d 557, 565 (8th Cir.

2009).

         156.   The Doe Officers who did not fire upon Autumn are also liable for their

failure to stop their fellow officer or officers, given their concurrent failure to announce




                                               25
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 26 of 41




themselves, to seek to apprehend Autumn or her sister, and their subsequent failure to

render any aid.

        157.   Autumn suffered serious bodily harm as a direct and proximate result of

Defendants’ actions, including but not limited to, physical injury, financial injury,

emotional trauma, loss of access to justice, and pain and suffering.

        158.   Thus, Doe Defendants violated the Fourth Amendment and 42 U.S.C. §

1983.

     Count 2: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of Autumn’s
                            Substantive Due Process Rights
            (Plaintiff v. Doe Defendants #1-30, in their individual capacity)

        159.   Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.

        160.   When a defendant acts deliberately, an objective standard is appropriate in

the context of excessive force claims brought pursuant to the Fourteenth Amendment.

Kingsley v. Hendrickson, 576 U.S. 389, 402 (2015).

        161.   Whether the force used against an individual violated substantive Due

Process rights under the Fourteenth Amendment turns on “the relationship between the

need for the use of force and the amount of force used; the extent of the plaintiff's injury;

any effort made by the officer to temper or to limit the amount of force; the severity of

the security problem at issue; the threat reasonably perceived by the officer; and whether

the plaintiff was actively resisting.” Kingsley, 576 U.S. 389, 397 (2015).




                                             26
          CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 27 of 41




         162.   None of these factors apply to Autumn who was inside her stopped vehicle,

facing away from the Doe Officers, and attempting to leave the protests in compliance

with curfew and the orders of the Doe Officers themselves.

         163.   The force applied to Autumn was sufficient to cause grievous injury, rising

to the level of great bodily harm, to her face and head.

         164.   Autumn made no effort to resist the officers, made no motion towards Doe

Defendants, and did not carry or appear to carry anything that suggested she might be

armed.

         165.   Autumn suffered debilitating physical injuries, immense pain and suffering,

and lasting psychological, nerve, and nervous injuries as a result of being shot in the face.

         166.   Doe Defendants made no attempt to deescalate any perceived confrontation

and instead resorted immediately, and without warning, to the use of “less lethal”

projectiles, the very name of which illustrates their inappropriateness in this context.

         167.   Autumn suffered great bodily harm as a direct and proximate result of

Defendants’ actions, including but not limited to, physical injury, financial injury,

emotional trauma, loss of access to justice, and pain and suffering.

         168.   Thus, Doe Defendants violated the Fourteenth Amendment and 42 U.S.C. §

1983.

Count 3: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of Autumn’s Right to
                               Procedural Due Process
           (Plaintiff v. Doe Defendants #1-30, in their individual capacities)

         169.   Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.


                                              27
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 28 of 41




       170.    “[S]tate statutes may create liberty interests that are entitled to the

procedural protections of the Due Process Clause of the Fourteenth Amendment.”

Buckley v. Ray, 848 F.3d 855, 864 (8th Cir. 2017).

       171.    Autumn had such a liberty interest created by MINN. STAT. § 629.33 to be

informed that she was subject to seizure before the arresting officer applied any force in

seizing her.

       172.    Autumn had a liberty interest in freedom from the use of any force by a

police officer unless she fled or forcibly resisted. Id.

       173.    Autumn also had a liberty interest under MINN. SSTAT. § 629.32 to be free

from “any more restraint than is necessary for [her] arrest and detention.”

       174.    Both of these interests relate to Autumn’s constitutional right to be free

from physical seizure without due process of law, a right which is amongst the most

important rights guaranteed by the U.S. Constitution.

       175.    Shooting Autumn without warning amounted to a punishment for her

suspected misdemeanor crime—i.e., violating curfew—without the benefit of a trial.

       176.    By shooting Autumn without warning, Doe Officers played prosecutor,

judge, jury, and executioner in a manner that deprived Autumn of her right to notice that

was “reasonably calculated, under all the circumstances, to apprise [her] of the pendency

of the action.” Crum v. Vincent, 493 F.3d 988, 993 (8th Cir. 2007).

       177.    Doe Defendants failure to effectuate an arrest after shooting Autumn also

leads to the inevitable conclusion that their action constituted a summary determination

of guilt and execution of sentence in the form of delivering a “less lethal” rubber bullet or


                                               28
          CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 29 of 41




paint canister to Autumn’s face and head at a high rate of speed and with great physical

force.

         178.   Autumn was provided no notice of the Doe Officers’ intent to carry out this

punishment and was accordingly deprived of her procedural due process rights.

         179.   While procedural “[d]ue process is flexible and calls for such procedural

protections as the particular situation demands,” Mathews v. Eldridge, 424 U.S. 319, 334

(1976) (internal citations omitted), by failing to inform Autumn of their intention to seize

or shoot her, Doe Defendants deprived Autumn of any process whatsoever.

         180.   Given that the statutes in question demand she be given notice and satisfy

particular criteria prior to having her person forcefully seized, Autumn was due, at the

very least, notice of the officers’ intent to seize her (before being shot in the face and

head) as required by state statute. See MINN. STAT. § 629.33.

         181.   Use of physical force by ambush and under color of law is not consistent

with even the most basic principles of procedural Due Process.

         182.   Even if Autumn had been notified that she was about to be placed under

arrest or shot in the face, which she was not, she did not flee or pose any reasonably

objective threat to officers, and accordingly, she was deprived of her liberty interest in

freedom from the use of force under MINN. STAT. §§ 629.33 and 629.32.

         183.   As force is only authorized in the event of flight or forceful resistance, it

was not necessary in Autumn’s case and, accordingly, being shot in the face and head

with a rubber bullet or paint canister was unnecessary and infringed upon her liberty

interests in freedom from forceful seizure.


                                               29
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 30 of 41




        184.   Autumn suffered great bodily harm as a direct and proximate result of

Defendants’ actions, including but not limited to, physical injury, financial injury,

emotional trauma, loss of access to justice, and pain and suffering.

        185.   Thus, Doe Defendants violated the Fourteenth Amendment and 42 U.S.C. §

1983.

                    Count 4: Monell and Canton Municipal Liability
                               (Plaintiff v. Minneapolis)

        186.   Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.

        187.   For years, MPD police officers have engaged in a policy and custom of

using excessive force against unarmed civilians. The pervasiveness of this custom and

notice to Minneapolis officials indicates it has been tacitly approved of by Defendant

Minneapolis.

        188.   This custom has included the repeated and pervasive use of tasers and other

“less-lethal” impact weapons against unarmed civilians posing no threat to officers.

        189.   During the period from May 28, 2020 to May 31, 2020, MPD police

officers engaged in a custom or policy of firing “less lethal” projectiles indiscriminately

at any and all civilians present in Minneapolis’ public spaces.

        190.   During the period from May 28, 2020 to May 31, 2020, MPD police

officers engaged in a custom or policy of using excessive force and impact weapons

against suspected misdemeanants despite clear legal notice of the constitutional infirmity

of such practice.



                                             30
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 31 of 41




       191.   These customs and policies are reflected in the widespread use of force as

well as warnings issued at the time suggesting that force would be used and that such

practices had been authorized by Defendant Minneapolis, Mayor Frey, and Chief

Arradondo.

       192.   Minneapolis officials, including Mayor Frey and Chief Arradondo,

approved of this use of excessive force, either explicitly through use of force policies or

tacitly given the widespread reporting of extreme violence employed by MPD police

officers. Defendant Minneapolis’s failure to address the issue despite its notice

constituted tacit approval at least, and potentially express authorization.

       193.   MPD’s Policy Manual provides that the Mayor is “vested with all the

powers of said city connected with and incident to the establishment, maintenance,

appointment, removal, discipline, control, and supervision of its police force, subject to

the limitations herein contained and the provisions of the Civil Service chapter of this

Charter, and may make all needful rules and regulations for the efficiency and discipline,

and promulgate and enforce general and special orders for the government of the same,

and have the care and custody of all public property connected with the Police

Department of the city.” (MPD Policy Manual Sec. 1-301 (citing City Charter reference-

Chapter 6, Section 1)).

       194.   Mayor Frey and Chief Arradondo had final policymaking authority with

regard to establishing written policies and training programs governing the conduct of

MPD police officers performing policing functions on behalf of Defendant Minneapolis.




                                             31
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 32 of 41




       195.   Minneapolis officials were aware of the customs and longtime de facto

policies in place throughout the MPD via settlements and media coverage but did nothing

to reprimand the continued use of warrior training or, except in the most extreme cases,

follow up on misconduct.

       196.   Defendant Minneapolis, through Chief Arradondo and Mayor Frey,

exhibited the requisite “deliberate indifference” to constitutional rights so as to establish a

custom or policy and for municipal liability to attach to police officer conduct. City of

Canton v. Harris, 489 U.S. 378, 385 (1989).

       197.   This indifference was evidenced by city officials’ recognition of the effect

the curfew order would have on lawful protesters, and their acknowledgement that

legitimate, nonviolent, constitutionally protected protestors would be harmed during

enforcement of the orders.

       198.   The implementation of the curfew order resulted in the foreseeable and

widespread use of excessive force.

       199.   This level of force was authorized by city officials and the pervasiveness of

the conduct illustrates a persistent and widespread custom throughout the MPD of

engaging in such practices as required in order to establish municipal liability. See Monell

v. Dep't of Soc. Services of City of New York, 436 U.S. 658, 691 (1978).

       200.   Despite their knowledge of the MPD’s customs and practices, Minneapolis

officials, including Frey and Arradondo, failed to implement measures to address them

and as a result, the abuses set forth in this Complaint, and more, occurred during the

implementation of the Mayor’s curfew orders.


                                              32
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 33 of 41




       201.   Pervasive use of excessive force, including the use of rubber bullets and

paint canisters against unarmed civilians, was widely reported by media and addressed by

city and state officials in press conferences indicating they were well aware of the

violations, yet police violence continued, and if anything, escalated throughout the period

between May 28, 2020 and May 31, 2020.

       202.   The force authorized and the curfew order itself were facially

unconstitutional as their immense breadth and failure to permit alternative forms of

expression rendered them improper limitations of fundamental rights.

       203.   “A municipality has no immunity from liability under § 1983 flowing from

its constitutional violations and may not assert the good faith of its officers as a defense

to such liability.” Owen v. City of Independence, 445 U.S. 622, 622 (1980). Accordingly,

Minneapolis’ municipal liability must attach because the policies themselves were

unconstitutional.

       204.   Autumn suffered great bodily harm as a direct and proximate result of

Defendants’ actions, including but not limited to, physical injury, financial injury,

emotional trauma, loss of access to justice, and pain and suffering.

Count 5: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of Autumn’s Right to
                   Freedom of Movement and Presence in Public
   (Plaintiff v. Minneapolis, Doe Defendants #1-30, in their individual capacities)

       205.   Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.




                                             33
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 34 of 41




       206.   Defendants’ above-described conduct violated Autumn’s rights to be

present in public under the Fourteenth Amendment to the United States Constitution. City

of Chicago v. Morales, 527 U.S. 41, 53, (1999).

       207.   By criminalizing the public presence of each and every Minneapolis

resident or visitor for nearly half of the day, three days running, Mayor Frey’s emergency

regulation unduly burdened the fundamental rights of some 416,000 Minneapolis

residents, many of whom lived nowhere near the sites of unrest centered around Lake

Street on the city’s south side and Broadway Avenue on the north.

       208.   The massive overbreadth of this order renders it facially unconstitutional

due to the enormous scale of constitutional infringements and its effect on the rights of

more than 100,000 Minneapolis residents whose neighborhoods were entirely untouched

by the unrest in the wake of George Floyd’s murder.

       209.   The massive overbreadth of this order also renders it facially

unconstitutional as applied to Autumn.

       210.   Mayor Frey’s order was implemented on behalf of Defendant Minneapolis

and enforced by Chief Arradondo and Doe Defendants.

       211.   As a direct and proximate result of the enforcement of Mayor Frey’s

unconstitutional emergency regulation, Autumn suffered great bodily harm including but

not limited to, physical injury, financial injury, emotional trauma, loss of access to

justice, and pain and suffering.




                                             34
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 35 of 41




       212.     As a direct and proximate result of Mayor Frey’s order, Autumn also

suffered a constitutional injury in the form of a limitation on her fundamental right to

remain in public for innocent purposes.

       213.     Thus, Defendants violated the First Amendment and 42 U.S.C. § 1983.

   Count 6: 42 U.S.C. § 1983 – First Amendment Violation of Autumn’s Rights to
                         Freedom of Speech and Assembly
                              (Plaintiff v. Minneapolis)

       214.     Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.

       215.     Defendants’ above-described conduct violated Plaintiff’s rights to freedom

of speech, assembly, and association under the First Amendment to the United States

Constitution.

       216.     Emergency Regulation 2020-2-1 was simply too broad to satisfy the

strictures of constitutional inquiry.

       217.     Defendants’ interest is maintaining order was adequately served, or could

have been adequately served, by measures implicating far less onerous constitutional

limitations than the sweeping curfew orders employed.

       218.     As outlined above, the unrest and fires that prompted Mayor Frey’s order

were confined to the area around the Third Precinct, along Lake Street on the city’s south

side and along Broadway Avenue on the city’s north. Between and around these areas,

much of the city was relatively calm and, in those areas, a sweeping order was

unnecessary.




                                              35
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 36 of 41




       219.   Because Mayor Frey’s order implicated rights secured under both the First

and Fourteenth Amendments and because other options such as simply deploying the

National Guard or administering a more localized ban on activity in affected areas

offered less rights restrictive alternatives, Mayor Frey’s emergency declaration imposing

a city-wide curfew was not properly tailored to Defendants’ interests and it cannot

withstand a constitutional challenge.

       220.   Because the curfew order was specifically intended to suppress speech

during certain hours, it swept up a substantial amount of legitimate speech unrelated to

the restoration of order, and it left few if any alternative avenues for expression available,

particularly for those like Autumn who work during the day.

       221.   Mayor Frey’s emergency curfew order constituted an unconstitutional limit

of Autumn’s First Amendment rights under the “time, place and manner” analysis.

       222.   As a direct and proximate result of the enforcement of Mayor Frey’s

unconstitutional emergency regulation, Autumn suffered great bodily harm including but

not limited to: physical injury, financial injury, emotional trauma, loss of access to

justice, and pain and suffering.

       223.   As a direct and proximate result of Mayor Frey’s order, Autumn also

suffered a constitutional injury in the form of a limitation on her fundamental right to

speak, assemble with likeminded protestors and seek redress for the MPD’s many

grievances.

       224.   Thus, Defendants violated the First Amendment and 42 U.S.C. § 1983.




                                             36
         CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 37 of 41




                        Count 7: Minn. Stat. § 466.02 – Battery
     (Plaintiff v. Minneapolis, Doe Defendants #1-30, in their official and individual
                                       capacities)

       225.   Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.

       226.   Supplemental jurisdiction is proper given that this claim arises from a

“common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S. 725 (1966).

       227.   Minnesota law defines the tort of battery “as an intentional unpermitted

offensive contact with another.” Paradise v. City of Minneapolis, 297 N.W.2d 152, 155

(Minn. 1980).

       228.   Doe Defendants committed such a battery when one or more of them aimed

their weapon at Autumn and pulled the trigger causing their rubber bullet or paint canister

to offensively contact Autumn’s face and head causing significant injury.

       229.   Because Doe Officers acted intentionally and with reason to believe that

shooting an unarmed misdemeanant with a rubber bullet or paint canister was legally

prohibited, they are not entitled to official immunity.

       230.   The aforementioned precedent indicating that the use of “less lethal” force

such as a taser, as well as the manufacturers warnings that paint canisters are not to be

used without face and neck protection, provided Doe Officers with notice that firing a

“less lethal” round at the face of an unarmed misdemeanant was unlawful and precludes a

finding of official immunity.

       231.   Minnesota law holds that “every municipality is subject to liability for its

torts and those of its officers, employees and agents acting within the scope of their


                                             37
          CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 38 of 41




employment or duties whether arising out of a governmental or proprietary function.”

MINN. STAT. § 466.02. This is subject to several exceptions including, pertinently,

“claim[s] based upon an act or omission of an officer or employee, exercising due care, in

the execution of a valid or invalid statute, charter, ordinance, resolution, or rule.” Id. at

subd. 5 (emphasis added).

        232.   As Doe Defendants failed to exercise due care when they fired upon

Autumn without warning, Defendant Minneapolis is not exempt from liability for the

actions of Doe Defendants. See Craighead v. Lee, 399 F.3d 954, 963 (8th Cir. 2005)

(applying Minnesota law) (precluding summary judgment granting immunity to either

municipality or officer where decision turned on disputed fact determination).

        233.   As a direct and proximate result of Doe Defendants actions, Autumn

suffered great bodily harm including but not limited to, physical injury, financial injury,

emotional trauma, loss of access to justice, and pain and suffering.

        234.   Thus, Defendants committed an actionable intentional tort under Minnesota

law.

                         Count 8: Minn. Stat. § 466.02 – Negligence
       (Plaintiff v. Minneapolis, Doe Defendants #1-30, in their official and individual
                                         capacities)

        235.   Plaintiff realleges and incorporates herein by reference all preceding and all

subsequent paragraphs of this Complaint.

        236.   Supplemental jurisdiction is proper given that this claim arises from a

“common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S. 725 (1966).




                                              38
           CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 39 of 41




          237.   In shooting Autumn with a “less-lethal” projectile, Doe Defendants

“fail[ed] to act as a reasonable and prudent police officer in the same or similar

circumstance.” Kari v. City of Maplewood, 582 N.W.2d 921, 924 (Minn. 1998).

          238.   Doe Defendants owed Autumn the duty of apprehending her in a

constitutionally reasonable manner.

          239.   Doe Defendants owed Autumn a duty not to unnecessarily harm her in the

execution of her arrest.

          240.   Doe Defendants breached both of these duties when he or she pointed

his/her weapon towards Autumn and pulled the trigger.

          241.   As a direct and proximate result of Doe Defendants conduct, Autumn was

struck in the face with a rubber bullet or paint canister.

          242.   As a direct and proximate result of Doe Defendants action, Autumn

suffered great bodily harm including but not limited to, physical injury, financial injury,

emotional trauma, loss of access to justice, and pain and suffering.

          243.   Thus, Defendants committed an actionable negligence tort under Minnesota

law.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff respectfully requests that this Court grant the following

relief:

          A.     With regards to claims 1, 2, 3, 5, and 6 (1983 claims), grant an award of

                 compensatory damages, in an amount to be determined at trial, against one

                 or more Defendants as compensation for Defendants’ actions which caused


                                               39
 CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 40 of 41




     Autumn to experience extreme pain and suffering, substantial emotional

     and psychological damages, substantial bodily harm, and significant

     constitutional injuries. These damages are also necessary to obviate

     Autumn’s ongoing medical costs and her loss of wages resulting from

     Defendant(s)’ actions.

B.   With regard to claim 4 (Monell claim), grant an award of compensatory

     damages, in an amount to be determined at trial, against Defendant

     Minneapolis as compensation for Defendants’ actions which caused

     Autumn to experience extreme pain and suffering, substantial emotional

     and psychological damages, substantial bodily harm, and significant

     constitutional injuries. These damages are also necessary to obviate

     Autumn’s ongoing medical costs and her loss of wages resulting from

     Defendant’s actions.

C.   With regards to claims 1, 2, 3, 5, and 6 (1983 claims), grant an award of

     punitive damages, in an amount to be determined at trial, against Doe

     Defendants in order to punish their reckless and callous indifference

     towards Autumn’s rights under the U.S. Constitution and Minnesota State

     law, and to deter other members of MPD from committing similar grievous

     offenses in the future

D.   With regards to claims 1, 2, 3, 4, 5, and 6 (1983 & Monell claims), grant an

     award of reasonable attorney’s fees, non-taxable expenses and costs




                                   40
       CASE 0:21-cv-00714-ECT-HB Doc. 1 Filed 03/16/21 Page 41 of 41




            pursuant to 42 U.S.C. § 1988, or under any other relevant attorney fee

            statute.

      E.    With regards to claims 7 and 8 (state law claims), grant an award of

            compensatory damages, in an amount to be determined at trial, against Doe

            Defendants (or Defendant Minneapolis pursuant to MINN. STAT. § 466.02

            or MINN. STAT. § 3.736), or any combination thereof, as compensation for

            Defendants’ actions which caused Autumn to experience extreme pain and

            suffering, substantial emotional and psychological damages, substantial

            bodily harm, and significant constitutional injuries. These damages are also

            necessary to obviate Autumn’s ongoing medical costs and her loss of wages

            resulting from Defendant(s)’ actions.

      F.    Grant such other relief as may be just and reasonable.



Dated: March 16, 2021                          MASLON LLP


                                               By: /s Nathaniel J. Ajouri
                                               Julian C. Zebot (#0330644)
                                               Nathaniel J. Ajouri (#0401144)
                                               3300 Wells Fargo Center
                                               90 South Seventh Street
                                               Minneapolis, MN 55402
                                               Telephone: (612) 672.8200
                                               Facsimile: (612) 642.8200
                                               Email: julian.zebot@maslon.com
                                                      nathaniel.ajouri@maslon.com

                                               ATTORNEYS FOR PLAINTIFF
                                               AUTUMN LARSON



                                          41
